Citation Nr: 0301228	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  02-03 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment.



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
February 1948 to September 1970.  He was a Prisoner of War 
(POW) from July 1950 to August 1953.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal 
from a January 2002 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The veteran has not lost, or permanently lost the use of, 
either or both hands or feet, nor is his visual acuity 
20/200 or worse in either eye.


CONCLUSION OF LAW

The criteria for establishing eligibility for financial 
assistance in acquiring an automobile and special adaptive 
equipment are not met.  38 U.S.C.A. §§ 3901, 3902 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.808 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000. 

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing 
regulations.  Well-groundedness is not an issue.  The 
record includes VA treatment and examination reports.  The 
appellant was notified of the applicable laws and 
regulations.  The rating decision and the statement of the 
case have informed him what he needs to establish 
entitlement to the benefit sought and what evidence VA has 
obtained.  He was notified of the enactment of the VCAA in 
October 2001 correspondence.  This notice included a 
description of the specific relative responsibilities in 
obtaining evidence.  Further, the February 2002 statement 
of the case notified the veteran of the VA's duty to 
assist in obtaining evidence.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Factual Background

The veteran is service connected for Post-traumatic Stress 
Disorder (PTSD, rated 100 percent; coronary artery 
disease, rated 30 percent; migraine headaches with central 
visual field defect, rated 30 percent; traumatic arthritis 
of the cervical spine, rated 20 percent; residuals of cold 
injury of both lower extremities, rated 20 percent each; 
traumatic arthritis of the lumbar spine, rated 20 percent; 
traumatic arthritis of the both knees, each rated 10 
percent; Jacksonian epilepsy, rated 10 percent; and 
bilateral hearing loss, rated noncompensable.

On December 1998 VA neurological examination, the veteran 
complained of increased frequency of migraine headaches, 
which were occasionally accompanied by loss of vision.  He 
saw flickering in front of his eyes when a headaches was 
coming.  He was afraid to drive.  The flickering resolved 
after about an hour.

On December 1998 VA orthopedic examination, the veteran 
complained of pain in both knees.  There was loss of range 
of flexion and extension.  Bilateral osteoarthritis of the 
knees was diagnosed.  While x-rays showed only mild 
changes, symptomatically the disorder was moderate to 
severe.

VA treatment records from July 2000 to November 2001 
reveal no complaints of loss of use of the hands or feet.  
Corrected visual acuity was 20/40 in the right eye, and 
20/30 in the left eye on January 2001 evaluation.

On April 2001 VA examination for evaluation of his cold 
injury residuals, the veteran reported pain and discomfort 
in both legs.  His feet were numb on and off.  He had no 
amputations.  He could walk for 10 to 15 minutes, after 
which he got hip pain.  On examination, there was edema of 
the lower legs.  There was some limitation of flexion of 
the left foot.  Cold injury manifested currently as 
sensory loss, arthropathy, and callous of the left foot 
was diagnosed. 

VA treatment records from July 2000 to November 2001 
reveal no complaints of loss of use of the hands or feet.  
Corrected visual acuity was 20/40 in the right eye, and 
20/30 in the left eye on January 2001 evaluation.  In May 
2001, the veteran reported that he exercised regularly.

Analysis

Initially, the Board notes that the veteran has stated he 
seeks only entitlement to a grant of financial assistance 
in purchasing a vehicle, and does not wish to claim 
assistance in purchasing adaptive equipment.  In keeping 
with his expressed wishes, the Board's consideration in 
this appeal is limited to entitlement to benefits under 
38 U.S.C.A. § 3902(a) & (b)(1), and will not encompass 
entitlement to benefits under § 3902(b)(2).

To be eligible for financial assistance in purchasing an 
automobile or other conveyance, a veteran must establish 
that he has a loss or permanent loss of use of one or both 
feet; loss or permanent loss of use of one or both hands; 
or permanent impairment of vision of both eyes.  The 
visual impairment must be corrected to 20/200 or less in 
the better eye, or visual acuity of more than 20/200 with 
a limitation of peripheral vision to a field no greater 
that 20 degrees.  Further, the disorder must be service-
connected.  38 C.F.R. § 3.808.

Here, there is no evidence, or allegation, of the loss or 
permanent loss of use of the hands or feet.  The veteran's 
service-connected cold injury residuals and arthritis of 
the lower extremities have resulted in some loss of 
function, but the medical evidence clearly shows that he 
retains use of his feet, and he does not allege otherwise.  
He walks, and reports that he exercises regularly at least 
three times a week.  He has no service-connected disorders 
of his hands, nor has he complained of loss of use of the 
hands.  Furthermore, the veteran's visual acuity is no 
worse than 20/40 in either eye, and there is no evidence 
of a loss of peripheral vision.  He reports an occasional 
loss of vision with migraine headaches, but there is no 
allegation of permanence of such visual losses.  In fact, 
the veteran states that the "flickering" resolves in about 
an hour.

The veteran's service connected disabilities do not meet 
the threshold requirements for eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only.  While he urges 
consideration of the total effect of his service-connected 
disabilities, the regulations specifically limit 
entitlement to the benefit sought to certain specified 
disabilities.  Entitlement to the benefit sought may not 
be granted as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430.


ORDER

The appeal to establish eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

